The Attorney                 General of Texas
                                          January    29, 1981
MARK WHITE
Attorney General

                   Honorable Lynn Nabers, Chairman              Opinion No. &W-293
                   Committee on Criminal Jurisprudence
                   House of Representatives                     Re: May legislature create panels
                   P. 0. Box 2910                               within the 14 courts of appeak
                   Austin, Texas 78769                          which would be charged solely with
                                                                criminal jurisdiction

                   Dear Representative   Nabers:

                          You have requested our opinion regarding legislative implementation
                   of the recent amendment to article V, section 6 of the Texas Constitution,
                   adopted by the voters on November 4, 1980. That provision now states, in
                   pertinent part:

                                   The Legislature shall divide the State into such
                              Supreme judicial districts      as the population and
                              business may require, and shall establish a Court of
                              Appeals in each of said districts, which shall consist
                              of a Chief Justice and at least two Associate
                              Justices, who shall have the qualifications as herein
                              prescribed for Justices of the Supreme Court. The
                              Court of Appeak may sit in sections as authorized by
                              law. The concurrence of a majority of the judges
                              sitting in a section is necessary to decide a case.
                              Said Court of Appeals shall have appellate juris-
                              diction   co-extensive    with the limits      of their
                              respective districts, which shall extend to all cases of
                              which the District Courts or County Courts have
                              original or appellate jurisdiction, under such restric-
                              tions and regulations as may be prescribed by law.

                   You ask whether the legislature may create, within the courts of appeals,
                   panels which are charged solely with criminal jurisdiction.

                          The various courts of appeals, formerly the courts of civil appeals,
                   have been constitutionally    authorized to “sit in sections” or panels since the
                   1978 amendment to article V, section 6. Article 1812, V.T.C.S., made
                   provision for courts of the first, second, fifth and fourteenth judicial
                   districts to sit in panels of not lass than three justices. The 1980 amendment
                   does not affect this authority to sit in sections, but it adds criminal cases




                                                    p.   935
Honorable Lynn Nabers - Page Two         (M+293)




appealed from the county and district courts to the jurisdiction of each court of
appeals. Since the amendment grants to the courts of appeals “appellate jurisdiction
co-extensive with the limits of their respective districts, which shall extend to 811
cases of which the District Courts or County Courts have original or appellate
jurisdiction,” it might be argued that each section must be accorded all the jurisdiction
embodied in the court of appeals of which it is a part.         (Emphasis added). The
amendment, however, grants such jurisdiction “under such restrictions and regulations
as may be prescribed by law. ” Furthermore, the amendment permits a court of appeals
to sit in sections only “as authorized by law.”

       In Harbison v. McMurry, 158 S.W.2d 284, 287 (Tex. 19421, the supreme court
declared:

               . . . the appellate jurisdiction of the (clourts of [cl ivil
           [alppaak in ‘civil cases’ is not unlimited or absolute, but is
           subject to control by the Legislature. This must be so because
           it is provided that such jurisdiction is ‘under such restrictions
           and regulations as may be prescribed by law.’

       In our opinion, the legislature is authorized to impose restrictions upon the broad
grant of jurisdiction to the court of appeals, and to any of the sections created by
statute in accordance      with the amendment.         We conclude, therefore,    that the
legislature may create, within the various courts of appeals, panels which are charged
solely with criminal jurisdiction.

                                     SUMMARY

               Under the recent amendment to article V, section 6 of the
           Texas Constitution,    the legislature is empowered to create,
           within the various courts of appeals, panels which arc? charged
           solely with criminal jurisdiction.




                                                MARK      WHITE
                                                Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General




                                       p. 936
L   .




        Honorable Lynn Nabers - Page Three      (m-293)




        APPROVED:
        OPINION COMMITTEE

        Susan L. Garrison, Chairman
        Jon Bible
        Gerald C. Carruth
        Rick Gilpln
        Bruce Youngblood




                                             p. 937